Citation Nr: 1728630	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for pilonidal cyst postoperative scar rated as 10 percent effective March 22, 1976.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in March 2017.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a clothing allowance has been raised by the record in a May 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

In May 2014 and May 2015 the Veteran submitted additional evidence to the RO in the form of photographs and medical evidence.  However, the Veteran did not provide a waiver of AOJ review.  To preclude prejudice to the Veteran the AOJ must consider this additional evidence before the Board can further adjudicate the issues of entitlement to an increased rating for pilonidal cyst postoperative scar and entitlement to service connection for hypertension.  See 38 C.F.R. § 19.37 (2016).

Turning specifically to the Veteran's claim for entitlement to service connection for hypertension, following the May 2010 VA examination, the examiner opined that the Veteran's present diagnosis of hypertension is less likely than not secondary to his service-connected diabetes mellitus, type II.  The examiner reasoned that the Veteran's renal functioning was normal.  The examiner, however, did not provide an opinion concerning aggravation.  Therefore, the Board finds that the May 2010 VA examination is inadequate and a new VA examination is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's claim for an increased rating for pilonidal cyst postoperative scar, generally, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination. See 38 U.S.C.S. § 5103A  (LexisNexis 2017); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The last VA examination to assess the severity of the Veteran's pilonidal cyst postoperative scar was conducted in September 2013.  The Veteran indicated during the March 2017 hearing that his pilonidal cyst postoperative scar is more severe than it was when it was examined.  Therefore, the Board finds that an additional VA examination must be provided on remand.

Finally, as the TDIU claim is inextricably intertwined with the increased rating claim, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Review the additional evidence (photographs and medical evidence) submitted by the Veteran after the May 2014 SSOC and determine whether this evidence serves to grant service connection for hypertension, to include as secondary to diabetes mellitus, type II, and/or an increased rating for pilonidal cyst postoperative scar.

3. Schedule the Veteran for a VA examination, if necessary, to determine the nature and etiology of the Veteran's hypertension.  The claims file should be made available to the examiner and review of the file should be noted in the full requested report.  The examiner should record the full history of the identified disorder, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, if necessary, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent or more probability) that the disorder is a result of any incident in service, that it began to manifest during service, or that it is otherwise related to the Veteran's active service.

   (b) Is it at least as likely as not (50 percent or more probability) that the disorder was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus, type II.  If the examiner finds that the Veteran's hypertension has been permanently worsened beyond natural progression (aggravated) by service-connected diabetes mellitus, type II, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the hypertension that is attributed to the diabetes mellitus, type II.

4. Schedule the Veteran for a VA scar examination to assess the severity of his pilonidal cyst postoperative scar. All necessary tests should be conducted.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  

The examiner is asked to specifically comment on the Veteran's lay statements regarding the severity of his symptoms including near constant reopening and drainage.

The examiner is also asked to provide an opinion as to whether the Veteran's fistula is related to the surgery he underwent for the pilonidal cyst.  If it is as likely as not that the fistula is related, the Veteran should undergo appropriate examination to determine the severity of the fistula so that all post-surgical residuals, and not just the scar, are properly rated.  

In this regard, a determination should also be made as to whether the Veteran is entitled to a clothing allowance as a result of the staining associated with drainage of the fistula.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

5. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

